Citation Nr: 1631760	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for mixed headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from March 1987 to May 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which-in pertinent part, granted service connection and assigned an initial 30-percent rating, effective in September 2010.  A December 2010 rating decision granted an earlier effective date of August 30, 2010.  After receipt of his Notice of Disagreement (01/07/2011 VBMS), the Veteran specifically instructed the RO to limit his appeal to the issue of the initial rating of his headaches disability.  (02/23/2011 VBMS-VA 21-4138).  The RO in Roanoke, Virginia currently exercises jurisdiction over the claims file.

The Veteran requested a Board hearing at the RO via video conference, which was scheduled for June 17, 2016.  (05/10/2016 VBMS-Correspondence).  The Veteran, however, failed to appear for his hearing, and he has not requested that it be rescheduled.  Hence, his request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).


FINDING OF FACT

The Veteran's headaches manifest as characteristically prostrating that occur on average once a month.  Very frequent completely prostrating and prolonged attacks have not manifested.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 30 percent for mixed headaches, migraine-tension, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records are in the claims file.  Neither he nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2. 

VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7; see 38 C.F.R. § 4.21.  The Board will consider entitlement to staged ratings to compensate for times since the effective date for grant of service connection when either disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

VA must also evaluate functional impairment on the basis of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Discussion

The Veteran's mixed headache disability has been evaluated under 38 C.F.R. § 4.124a, DC 8100.  Those criteria provide for a 30-percent rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50-percent rating is provided for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50-percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100.  It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Neither the rating criteria nor the Court Of Appeals For Veterans Claims (Court) has defined "prostrating."  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In Pierce, the Court noted preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Pierce v. Principi, 18 Vet. App. 440, 444-45 (2004).  The CAVC observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating."  Id. at 446.  Indeed, the CAVC reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 50% rating.  Id.  Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability.  Id.

Lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  Therefore, the Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes.

The October 2010 VA examination report reflects the Veteran's reported history of the onset of headaches during his active service for which he obtained relief with ingestion of Ibuprofen.  He reported further that they worsened over time and currently were very bad.  The Veteran described his usual as mild, dull and achy, and on average of 2-4/10 intensity, but they could last for weeks.  Occasionally they worsened to where they affected his sleep, but they responded to medication, and he was able to sleep.  Approximately 3 times a month, however, he experienced pressure-like headaches on both sides of his head in the temples; they affected his vision; were of 7/10 intensity; and they lasted from minutes to hours.  He reported that when experienced those headaches, he had to stop what he was doing after he took his medication.  The Veteran stated that over the prior 12 months, they had occurred 2 to 3 times a month, and most were prostrating.

Physical examination revealed no abnormalities.  The examiner noted that the Veteran's neurological examination was normal.  He diagnosed mixed headaches, migraine-tension.  The Veteran reported that he was laid off from his last full-time job of fork lift operator some 5 to 10 years earlier.  At the time of the examination he worked part time; but he reported that during prostrating headaches he was unable to work 3 times a month.  (10/27/2010 VBMS-VA Examination)
Subsequent to issuance of the October 2010 rating decision, the Veteran submitted private records dated from 2005 to 2007 when he worked full time.  (12/02/2010 VBMS-Medical Treatment-Non-Government Facility)  Those records reflect that the provider noted treatment of the Veteran for headaches since 2005.  The physician noted that the Veteran had to avail himself of the Family Medical Leave Act (FMLA) in 2006 and 2007.  Id., p. 1.  A July 2007 notation reflects that the physician estimated that severe headaches would require the Veteran to leave work no more than once a week, but that frequency was expected to decrease with treatment.  Id., pp. 4-5.

The Board finds that the findings at the October 2010 examination show that the Veteran's headaches were not completely prostrating on a very frequent basis.  While three times a month may be deemed frequent, the Board finds it does not equal very frequent.  Further, the Veteran described his most intense headaches as prostrating rather than completely prostrating.  The preponderance of the evidence also shows that the Veteran's reported intense headaches were not prolonged.  Hence, the Board finds that the headaches more nearly approximated the assigned 30-percent rating as of the October 2010 examination.  The private records reflect the Veteran's disability picture some three years prior to the effective date of his grant of service connection, but that history is roughly equivalent to what he reported at the 2010 examination.  The Board understands that the Veteran has had to avail himself of FMLA; however, his 30 percent rating is meant to compensate him for the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1

An August 2012 lay statement of one the Veteran's friends reflects that there were times that the Veteran's headaches were of sufficient intensity to where they interfered with his ability to enjoy the company of his family.  (08/28/2012 VBMS-Buddy Statement)

In his NOD, the Veteran asserted that he wanted compensation for all of the years that he had dealt with his headaches, as he was not aware that he could seek assistance from VA.  (01/07/2011 VBMS-Notice of Disagreement)  The Board acknowledges the Veteran's history, but VA compensation is based on the effective date of an award, not necessarily how many years one have had a disability.  See 38 C.F.R. § 3.400.

The September 2012 VA examination report (09/28/2012 VBMS) reflects that the Veteran reported he was employed full time as a corrections officer.  He reported further that the frequency of his headaches had decreased since the prior couple of months and, he was not certain if it was related to the fact that he liked his new job.  He denied aura or premonition related to his headaches.  The headaches that he experienced resolved in 15 minutes if his girlfriend massaged his temples.  The Veteran reported that he had not experienced a headache over the prior three weeks, which was the longest he had ever gone without a headache.  Usually he had a headache every 6 to 21 days which had throbbing pressure and were non-radiating.  They were of 7/10 intensity; he sometimes saw stars; and they usually lasted 15 to 45 minutes.  The Veteran reported that his "regular headaches" involved pain all over his head and lasted 1 to 2 hours.

The examiner noted that the Veteran did not have characteristic prostrating migraine headaches.  He had on average prostrating attacks more than once a month but not very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  The examiner noted further that the Veteran's non-migraine headaches were not prostrating.  The examiner opined that the Veteran's headaches did not impact his ability to work.

On his VA Form 9 (01/09/2013 VBMS), the Veteran asserted that, although he was able to function, his headaches still rendered him highly impaired.  He asserted further, that even with the decreased frequency noted in the 2012 examination report, he still was highly impaired.  The Board finds that the findings on clinical examination at the September 2012 examination refute the Veteran's assertions.  The examiner opined that the Veteran's headaches were not very frequently prostrating or prolonged.  Indeed, the 2012 VA examination report reflects that the headaches would last 15-45 minutes and the Board does not find this to be prolonged.  The absence of prostrating or prolonged headaches, let alone both, falls short of the maximum, 50-percent, rating.  Hence, the Board finds that the preponderance of the evidence shows the Veteran's headaches to have more nearly approximated the assigned the 30-percent rating throughout the entire rating period.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8100.

As discussed above, the Veteran has not asserted any symptoms not described or contemplated by the rating criteria.  Hence, his headaches do not manifest with an exceptional disability picture.  Hence, referral for consideration of a higher rating on an extraschedular basis is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  The Veteran asserted the loss of potential wages due to his disability, but the Court has specifically noted that potential loss of income is not a factor in assessing for extraschedular consideration.  Indeed, the Court has stated that evidence of a claimant's lost income, for example, due to time missed from work because of a service-connected disability, might be relevant, after the RO or Board has found the rating schedule to be inadequate, in the second or third steps of the analysis described above, but unequivocally is not part of the threshold inquiry into the adequacy of the rating schedule.  Thun, 22 Vet. App. at 117 n.3.

The Board notes that a February 2013 rating decision granted service connection for PTSD and assigned a 70-percent rating, effective October 21, 2011.  From that date forward, the Veteran's total combined rating is 80 percent.  (02/06/2013 VBMS-Rating Decision-Codesheet)  There is no evidence that either disability aggravates the other.  Hence, the Board finds that the 80-percent total rating contemplates the Veteran's disability picture.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).

Occupational impairment, or entitlement to a total disability rating based on individual unemployability (TDIU), is deemed to be part of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran asserted in his NOD that he has not obtained full-time employment because of his history of having used the FMLA for his headaches.  As noted earlier, the October 2010 examination report noted that the Veteran worked part time.  The September 2012 examination report reflects that the Veteran's part-time employment between 2008 and July 10, 2011 was assisting his girlfriend children's day care.  From that date forward, the Veteran has been employed full time.

Prior to October 21, 2011, the Veteran's total rating was 30 percent.  For the period September 2010 to July 2011, there is no evidence that the Veteran's headaches rendered him unable to obtain and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341.  Hence, the Board finds no plausible basis for referral for consideration of unemployability on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1 (2001); see also 38 C.F.R. § 4.16(b).  As noted, the Veteran has worked full time since July 10, 2011.  Hence, there is no factual basis for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Indeed, there is no cogent evidence of unemployability due to his service-connected headaches.  Comer v. Peake, 
552 F.3d 1362, 1367 (Fed. Cir. 2009).  Based on the foregoing, the Board finds that the matter of TDIU has not been raised.


ORDER

Entitlement to an initial rating higher than 30 percent for mixed headaches is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


